Title: To James Madison from Jonathan Dayton, [ca. 14 January 1813]
From: Dayton, Jonathan
To: Madison, James


        
          Sir,
          [ca. 14 January 1813]
        
        I took the liberty of writing to you lately on the subject of our affairs, & will now trouble you once more, for my anxiety is extreme. The contemplated plan of raising 20,000 men for one year is a most erroneous one. By the time they are made good soldiers they must be disbanded—another army enlisted—your troops would always be raw—the expenses enormous—the delays incalculable. Besides the double expense & delay, the desertions will be more than doubled where you raise 20,000 men for one year, & a like number to supply their place for the next year, what they would be, if raised at once for two years.
        If the term of enlistment be predicated on the belief that the Canadas, upper & lower, can be taken in the next summer’s campaign, let me assure you sir, that there will be the most fatal dissappointment. No force you can collect & send there, however great, can so far succeed as to reach & take Quebec by the first year’s operations. All you can do, (& this is certainly very practicable) will be to take the whole of upper Canada, & all the British fortresses as low down as Montreal. Here, your Army should pass their winter, having their communications open & free with the lakes Champlain & Ontario & Erie, where there would no longer be an enemy post or vessel, & here, they would be in excellent quarters, preparing for their descent agt. Quebec as early in the spring as the roads would

admit, which would be more than a month before any vessels bringing reinforcements or supplies could venture to enter the St. Laurence. As soon as the proper measures should be taken with a competent force for completely investing the town the most favorable positions between it & the Gulph should be taken & fortified for beating back, taking or destroying every ship that should appear in the river. This latter respecting the river force is now mentioned in order to impress the conviction that a larger Army will be absolutely necessary, than what might be deemed sufficient on a strict calculation to carry the fortress & town of Quebec with it’s garrison alone. If I were to speak in reference to the present state of things, I should say not less than 25000 nor more than 30,000 men, but you will be able to spare in order to make up this force, nearly or quite two thirds of the troops which had been employed in taking forts Malden, George, Erie, Amherstsburgh &c & for the descent of which men with cannon, stores &c. batteaus may be built at proper points on the lake, as was done for Sir Jeffery Amherst’s army in the old French war, when they descended agt. Montreal. The greater part of his boats were built at Oswego, & this lake & the upper part of the St. Laurence will be open in season to admit of the water descent, before the movement of the main Army from Montreal. I find that, almost insensibly, I have gone further into the subject of military operations than I had intended, but what has been said will not be in vain, if it tends to impress a conviction that the troops about to be raised ought to be engaged for at least two years, & that to attack with prospect of success, the Gibraltar of this country, they ought to be of better disciplined & more seasoned quality than 6–9 or 12 months men, & the bounty in money you are about to give, will as certainly, & as easily, raise them for two years, as for one, without any addition of land. If, owing to peace, they should not be wanted, they may be discharged in six months. As it is more than possible that before the end of March, such terms may be agreed upon, or arrangement made, as may lead to a termination of the war, or at least a cessation of hostilities, it is very important that Genl. Harrison should push his operations with all possible expedition agt. Detroit, & recover without delay our lost territory. As it may not be practicable to retake Michilimackinac, & to drive the enemy out of the whole of the Michigan territory, before the opening of the spring, it would be adviseable to direct Harrison to press forward at once to take fort Malden, & with it all the upper country of the enemy dependent upon it. This will afford us a complete offset or equivalent agt. Fort Mackinack & the country around it, & thereby save our honour, in case of a cessation of Arms agreed upon within 6 or 8 weeks. To have treated for the restoration of lost territory without any thing to give in exchange, would give to the enemies of your Administration a constant theme of reproach, of which they would avail themselves to the utmost, even if you succeeded in gaining it by the terms of pacification. After Harrison’s Army has reached &

regained Detroit, which will doubtless be abandoned by the enemy on his near approach, it will be matter of deliberation, whether he should carry on immediate operations from thence agt. the upper part of the Michigan territy. including fort Mackinack, and agt. fort Malden & the surrounding enemy’s country, or agt. only one of the two, or against neither. The first would be most desireable, but it’s feasibility will depend on the number & quality of his troops, of which he can best judge—if these however should be such as only to admit of a single operation, it ought by all means to be directed agt. Malden & it’s dependencies. The reasons are obvious. It requires no delay, no great length of march, no extraordinary preparations. It will be done as soon as attempted, & with such a leader as he is, supported by such officers as Winchester & Tupper (all three well known to the writer) it may safely be calculated, that but one mail will intervene, between that which brings the accounts of the recapture of Detroit, & of the reduction of Malden. There are other advantages attending this operation in preference of the other, if but one can be carried on. The troops employed in taking & holding this district of hostile country will actually serve as an advanced force for the covering & protecting of all our upper settlements, & will facilitate the possession of the lake in the spring, as well as all the operations to be carried on below, if the war should continue. Detroit & Malden should be taken in the month of February at the latest—cost what it may. They require no battering cannon, as Hull foolishly supposed; the pike & the bayonet would do the work sooner & better & with less loss. If the late Secy. has been provident, he has directed pike heads to be prepared & sent forward to the amt. of 500 to 1000 to be used by the Riflemen in attack or defense of a fortress. They could be carried by every man in his pack, or by the mounted Volunteers. Handles could be made for them in a few hours, & even in tents, where they are liable to a night surprise or attack, (as at Tippecanoe,) 300 Pikemen are more formidable than 600 riflemen.
        Pardon me, much respected sir, for writing to you upon these subjects which seem so very interesting in the present state of our political affairs. If any hint given by me shall be regarded by you as worthy of attention, & shall lead to the improvement of any part of our military system or movements, & consequently to the popularity of your Administration, & the good of our common country, it will be time well spent, & I shall be well rewarded. I do not write with a hope or view to office, & I assure you further sir, that there is none I would accept of, however elevated. If there exist doubts on this head—if you conceive that my future hints or opinions having in view your personal fame & prosperity & that of our country, may be useful to you, & if you are very desirous of knowing with positive certainty who it is that addresses you, & from what motives he has taken so deep & lively an interest in your reelection & in the success

of your Administration, you have only to make this desire known by a line addressed as before to “Levi Canning,” & you will be gratified immediately with an answer as to every point of enquiry, & I venture to say, be satisfied also. If on the contrary, you consider my communications at any time, or on any subject, as in the least degree obtrusive or improper, you will please, sir, only to intimate it by a line as before, & they will cease forever.
        I cannot conclude without expressing the hope (& praying your pardon for doing so) that the vapouring of Mr. Quincey about Cabinet influence, electioneering projects & such stuff, will not prevent the appointment, (if it were contemplated,) of Mr. Secy. M. to the command of the Army. His talents of every description are so greatly superior—his promptitude & decision so much greater, & his views so far more enlarged as to admit of no comparison between him & the present Commander, & besides all this, the confidence of the Army would be infinitely greater in him, than the other, & most deservedly so. This matter of confidence too is of no small importance at any time, but more than ever essential now, after so many of our Generals have so greatly dissappointed the public expectation.
      